 



Exhibit 10.1
H&E EQUIPMENT SERVICES, INC.
2006 STOCK-BASED INCENTIVE COMPENSATION PLAN
ADOPTED JANUARY 23, 2006
AS AMENDED AND RESTATED, EFFECTIVE JUNE 6, 2006

 



--------------------------------------------------------------------------------



 



H&E EQUIPMENT SERVICES, INC.
2006 STOCK-BASED INCENTIVE COMPENSATION PLAN
I. Purpose of the Plan
          The purpose of this Amended and Restated Plan is to assist the
Company, its Subsidiaries and Affiliates in attracting and retaining valued
Employees and Directors by offering them a greater stake in the Company’s
success and a closer identity with it, and to encourage ownership of the
Company’s Stock by such Employees and Directors.
II. Definitions
     A. “Affiliate” means any entity other than the Subsidiaries in which the
Company has a substantial direct or indirect equity interest, as determined by
the Board.
     B. “Award” means an award of Deferred Stock, Restricted Stock, or Options
under the Plan.
     C. “Board” means the Board of Directors of the Company.
     D. “Cause” means: (i) the Participant’s willful misconduct or gross
negligence in connection with the performance of the Participant’s duties for
the Company, its Subsidiaries or Affiliates; (ii) the Participant’s conviction
of, or a plea of nolo contendere to, a felony or a crime involving fraud or
moral turpitude; (iii) the Participant’s engaging in any business that directly
or indirectly competes with the Company, its Subsidiaries or Affiliates; or (iv)
disclosure of trade secrets, customer lists or confidential information of the
Company, its Subsidiaries or Affiliates to a competitor or unauthorized person.
     E. “Change in Control” means:
          1. the acquisition in one or more transactions by any “Person” (as
such term is used for purposes of section 13(d) or section 14(d) of the 1934
Act) but excluding, for this purpose, the Company or its Subsidiaries, any
Stockholder of the Company immediately prior to the consummation of the
Company’s Initial Public Offering or any employee benefit plan of the Company or
its Subsidiaries, of “Beneficial Ownership” (within the meaning of Rule 13d-3
under the 1934 Act) of thirty-five percent (35%) or more of the combined voting
power of the Company’s then outstanding voting securities (the “Voting
Securities”);

 



--------------------------------------------------------------------------------



 



          2. the individuals who, as of the effective date of the Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that if the election, or
nomination for election by the Company’s Stockholders, of any new director was
approved by a vote of at least a majority of the Incumbent Board, such new
director shall be considered as a member of the Incumbent Board, and provided
further that any reductions in the size of the Board that are instituted
voluntarily by the Incumbent Board shall not constitute a Change in Control, and
after any such reduction the “Incumbent Board” shall mean the Board as so
reduced;
          3. a merger or consolidation involving the Company if the Stockholders
of the Company, immediately before such merger or consolidation, do not own,
directly or indirectly, immediately following such merger or consolidation, more
than seventy percent (70%) of the combined voting power of the outstanding
Voting Securities of the corporation resulting from such merger or
consolidation;
          4. a complete liquidation or dissolution of the Company or a sale or
other disposition of all or substantially all of the assets of the Company; or
          5. acceptance by Stockholders of the Company of shares in a share
exchange if the Stockholders of the Company immediately before such share
exchange, do not own, directly or indirectly, immediately following such share
exchange, more than seventy percent (70%) of the combined voting power of the
outstanding Voting Securities of the corporation resulting from such share
exchange.
     F. “Code” means the Internal Revenue Code of 1986, as amended.
     G. “Committee” means the Board or such committee designated by the Board to
administer the Plan under Section IV.
     H. “Common Stock” means the common stock of the Company, par value $0.01
per share, or such other class or kind of shares or other securities resulting
from the application of Section IX.
     I. “Company” means H&E Equipment Services, Inc., a Delaware Corporation, or
any successor company or corporation.
     J. “Company Stock” means the Common Stock or Preferred Stock of the
Company.
     K. “Deferred Stock” means an Award made under Section VI of the Plan to
receive Company Stock at the end of a specified Deferral Period.

- 2 -



--------------------------------------------------------------------------------



 



     L. “Deferral Period” means the period during which the receipt of a
Deferred Stock Award under Section VI of the Plan will be deferred.
     M. “Director” means a member of either (i) the Company’s Board or (ii) the
Board of Directors of one of the Company’s Subsidiaries or Affiliates, who is
not an Employee of the Company or any Subsidiary.
     N. “Disability” means, as determined by the Committee in its sole
discretion, that an Employee or Director:
          1. is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or
          2. is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees or Directors, as applicable, of the Company, its
Subsidiaries or Affiliates.
     O. “EBITDA” means for any given year, the Company’s earnings before
interest, income taxes, depreciation, amortization and any accounting charges
incurred with respect to this Plan or any Awards granted under this Plan as
determined after payment of bonuses, if any, but adjusted for purchase
accounting or any other items that are considered unique, or likely to affect
only one accounting period (unique or “one time” charges are charges for which,
under generally accepted accounting principles consistently applied, an
adjustment to EBITDA would be considered proper), as determined by the Board, in
its sole discretion, based on the audited financial statements for such year.
     P. “Employee” means an officer or other key employee of the Company, a
Subsidiary or an Affiliate including a director who is such an employee.
     Q. “Fair Market Value” means, on any given date, the value of one share of
Common Stock of the Company’s stock as determined by the Board in its sole
discretion.
     R. “Incentive Stock Option” means an Option intended to meet the
requirements of an incentive stock option as defined in section 422 of the Code
and designated as an Incentive Stock Option.

- 3 -



--------------------------------------------------------------------------------



 



     S. “Initial Public Offering” means the first underwritten public offering
of the Company’s stock pursuant to a Registration Statement filed with the
United States Securities and Exchange Commission on Form S-1, or its then
equivalent.
     T. “1934 Act” means the Securities Exchange Act of 1934, as amended.
     U. “Non-Qualified Option” means an Option not intended to be an Incentive
Stock Option, and designated as a Non-Qualified Option.
     V. “Option” means any option to acquire Stock of the Company granted from
time to time under Section VIII of the Plan.
     W. “Participant” means an Employee or Director to whom an Award is made.
     X. “Plan” means the H&E Equipment Services, Inc. 2006 Stock-Based Incentive
Compensation Plan herein set forth, as amended from time to time.
     Y. “Preferred Stock” means the preferred stock of the Company, or such
other class or kind of shares or other securities resulting from the application
of Section IX
     Z. “Restricted Stock” means Company Stock awarded by the Committee under
Section VII of the Plan.
     AA. “Restriction Period” means the period during which Restricted Stock
awarded under Section VII of the Plan is subject to forfeiture.
     BB. “Retirement” means, in the case of an Employee, retirement from the
active employment of the Company, a Subsidiary or an Affiliate pursuant to the
relevant provisions of the applicable pension plan of such entity or as
otherwise determined by the Board. In the case of a Director, “Retirement” means
good-faith and complete termination of the Director’s service for the Company,
its Subsidiaries and Affiliates.
     CC. “Securities Act” means the Securities Act of 1933, as amended.
     DD. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company (or any subsequent
parent of the Company) if each of the corporations other than the last
corporation in the unbroken chain owns stock possession 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

- 4 -



--------------------------------------------------------------------------------



 



     EE. “Ten Percent Stockholder” means a person who on any given date owns,
either directly or indirectly (taking into account the attribution rules
contained in section 424(d) of the Code), stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a
Subsidiary.
III. Eligibility
          Any Employee or Director is eligible to receive an Award.
IV. Administration and Implementation of Plan
     A. The Plan shall be administered by the Committee, which shall have full
power to interpret and administer the Plan and full authority to act in
selecting the Employees and Directors to whom Awards will be granted, in
determining the type and amount of Awards to be granted to each such
Participant, the terms and conditions of Awards granted under the Plan and the
terms of agreements which will be entered into with Participants.
     B. The Committee’s powers shall include, but not be limited to, the power
to determine whether, to what extent and under what circumstances an Option may
be exchanged for cash, Company Stock or some combination thereof; to determine
whether, to what extent and under what circumstances an Award is made hereunder;
to determine whether, to what extent and under what circumstances Company Stock
or cash payable with respect to an Award shall be deferred, either automatically
or at the election of the Participant (including the power to add deemed
earnings to any such deferral); to grant Awards (other than Incentive Stock
Options) that are transferable by the Participant; and to determine the effect,
if any, of a Change in Control of the Company upon outstanding Awards. Upon a
Change in Control, the Committee may, at its discretion, (i) fully vest all
Awards made under the Plan, (ii) cancel any outstanding Awards in exchange for a
cash payment of an amount equal to the difference between the then Fair Market
Value of the stock underlying the Award and the option or base price of the
Award, (iii) after having given the Award Participant a chance to exercise any
outstanding Options, terminate any or all of the Award Participant’s unexercised
Options, or (iv) if the Company is not the surviving corporation, cause the
surviving corporation to assume or replace all outstanding Awards with
comparable awards.
     C. The Committee shall have the power to adopt regulations for carrying out
the Plan and to make changes in such regulations as it shall, from time to time,
deem advisable. The Committee shall endeavor, in good faith, to avoid the
application of section 409A of the Code to any Award by taking such action,

- 5 -



--------------------------------------------------------------------------------



 



including suspending the operation of any provision of this Plan or any Award,
as it reasonably determines to be necessary or appropriate to that result. No
such action shall be deemed to be an amendment adverse to the Participant within
the meaning of Section XII.F. Any interpretation by the Committee of the terms
and provisions of the Plan and the administration thereof, and all action taken
by the Committee, shall be final and binding on Participants.
     D. The Committee may condition the grant of any Award or the lapse of any
Deferral or Restriction Period (or any combination thereof) upon the
Participant’s achievement of a Performance Goal that is established by the
Committee before the grant of the Award. For this purpose, a “Performance Goal”
shall mean a goal that must be met by the end of a period specified by the
Committee (but that is substantially uncertain to be met before the grant of the
Award) based upon: (i) the price of Common Stock, (ii) the market share of the
Company, its Subsidiaries or Affiliates (or any business unit thereof),
(iii) sales by the Company, its Subsidiaries or Affiliates (or any business unit
thereof), (iv) earnings per share of Common Stock, (v) return on shareholder
equity of the Company, (vi) costs of the Company, its Subsidiaries or Affiliates
(or any business unit thereof), (vii) cash flow of the Company, its Subsidiaries
or Affiliates (or any business unit thereof), (viii) return on total assets of
the Company, its Subsidiaries or Affiliates (or any business unit thereof),
(ix) return on invested capital of the Company, its Subsidiaries or Affiliates
(or any business unit thereof), (x) return on net assets of the Company, its
Subsidiaries or Affiliates (or any business unit thereof), (xi) operating income
of the Company, its Subsidiaries or Affiliates (or any business unit thereof)
including, without limitation, EBITDA, or (xii) net income of the Company, its
Subsidiaries or Affiliates (or any business unit thereof). The Committee shall
have discretion to determine the specific targets with respect to each of these
categories of Performance Goals. Before granting an Award or permitting the
lapse of any Deferral or Restriction Period subject to this Section, the
Committee shall certify that an individual has satisfied the applicable
Performance Goal.
V. Shares of Stock Subject to the Plan
     A. Subject to adjustment as provided in Section IX, the total number of
shares of Common Stock available for Awards under the Plan shall be the number
of shares equal to twelve percent (12%) of the total number of shares of the
Company’s Common Stock outstanding after the consummation of the Company’s
Initial Public Offering, including after the exercise, if any, of the
underwriters’ option to cover over-allotments. The final number of shares of
Common Stock available for Awards under the Plan shall be determined by
resolution of the

- 6 -



--------------------------------------------------------------------------------



 



Committee or the Board subsequent to the consummation of the Company’s Initial
Public Offering.
     B. The maximum number of shares of Company Stock subject to Awards that may
be granted to any Participant during any calendar year (the “Individual Limit”)
shall not exceed 20% of the number of shares initially available for Awards
under Section V.A. Subject to Section V.C, Section IX and Section XII.F, any
Award that is canceled or amended by the Committee shall count against the
Individual Limit. Notwithstanding the foregoing, the Individual Limit may be
adjusted to reflect the effect on Awards of any transaction or event described
in Section IX.
     C. Any shares issued by the Company through the assumption or substitution
of outstanding grants from an acquired company shall not (i) reduce the shares
available for Awards under the Plan, or (ii) be counted against the Individual
Limit. Any shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or treasury shares. If any shares subject to any
Award granted hereunder are forfeited or such Award otherwise terminates without
the issuance of such shares or the payment of other consideration in lieu of
such shares, the shares subject to such Award, to the extent of any such
forfeiture or termination, shall again be available for Awards under the Plan.
VI. Deferred Stock
          An Award of Deferred Stock is an agreement by the Company to deliver
to the recipient a specified number of shares of Company Stock at the end of a
specified deferral period or periods. Such an Award shall be subject to the
following terms and conditions:
     A. Deferred Stock Awards shall be evidenced by Deferred Stock agreements.
Such agreements shall conform to the requirements of the Plan and may contain
such other provisions as the Committee shall deem advisable.
     B. Upon determination of the number of shares of Deferred Stock to be
awarded to a Participant, the Committee shall direct that the same be credited
to the Participant’s account on the books of the Company but that issuance and
delivery of the same shall be deferred until the date or dates provided in
Section VI.E hereof. Prior to issuance and delivery hereunder the Participant
shall have no rights as an stockholder with respect to any shares of Deferred
Stock credited to the Participant’s account.
     C. No dividends shall be paid with respect to Deferred Stock. In lieu
thereof, at the end of the Deferral Period the Participant will be credited with
that

- 7 -



--------------------------------------------------------------------------------



 



number of additional whole shares of Company Stock that can be purchased (based
on their Fair Market Value at the end of the Deferral Period) with the sum of
the dividends that would have been paid with respect to an equal number of
shares of Company Stock between the grant date of such Deferred Stock and the
end of the Deferral Period.
     D. The Committee may condition the grant of an Award of Deferred Stock or
the expiration of the Deferral Period upon the Participant’s achievement of one
or more Performance Goals specified in the Deferred Stock agreement. If the
Participant fails to achieve the specified Performance Goals, the Committee
shall not grant the Deferred Stock Award to the Participant, or the Participant
shall forfeit the Award and no Company Stock shall be transferred to him
pursuant to the Deferred Stock Award.
     E. The Deferred Stock agreement shall specify the duration of the Deferral
Period taking into account termination of employment or service as a Director on
account of death, Disability, Retirement or other cause. The Deferral Period may
consist of one or more installments. At the end of the Deferral Period or any
installment thereof the shares of Deferred Stock applicable to such installment
credited to the account of a Participant shall be issued and delivered to the
Participant (or, where appropriate, the Participant’s legal representative) in
accordance with the terms of the Deferred Stock agreement. The Committee may, in
its sole discretion, amend a Deferred Stock Award pursuant to Section IV.C
hereof.
VII. Restricted Stock
          An Award of Restricted Stock is a grant by the Company of a specified
number of shares of Company Stock to the Participant, which shares are subject
to forfeiture upon the happening of specified events. Such an Award shall be
subject to the following terms and conditions:
     A. Restricted Stock shall be evidenced by Restricted Stock agreements. Such
agreements shall conform to the requirements of the Plan and may contain such
other provisions as the Committee shall deem advisable.
     B. Upon determination of the number of shares of Restricted Stock to be
granted to the Participant, the Committee shall direct that a certificate or
certificates representing the number of shares of Company Stock be issued to the
Participant with the Participant designated as the registered owner. The
certificates representing such shares shall be legended as to sale, transfer,
assignment, pledge or other encumbrances during the Restriction Period and

- 8 -



--------------------------------------------------------------------------------



 



deposited by the Participant, together with a stock power endorsed in blank,
with the Company, to be held in escrow during the Restriction Period.
     C. During the Restriction Period the Participant shall have the right to
receive dividends from and to vote the shares of Restricted Stock.
     D. The Committee may condition the grant of an Award of Restricted Stock or
the expiration of the Restriction Period upon the Participant’s achievement of
one or more Performance Goals specified in the Restricted Stock Agreement. If
the Participant fails to achieve the specified Performance Goals, the Committee
shall not grant the Restricted Stock to the Participant, or the Participant
shall forfeit the Award of Restricted Stock and the underlying Company Stock
shall be forfeited to the Company.
     E. The Restricted Stock agreement shall specify the duration of the
Restriction Period and the performance, employment, service as a Director or
other conditions (including termination of employment or service as a Director
on account of death, Disability, Retirement or other cause) under which the
Restricted Stock may be forfeited to the Company. At the end of the Restriction
Period the restrictions imposed hereunder shall lapse with respect to the number
of shares of Restricted Stock as determined by the Committee, and the legend
shall be removed and such number of shares delivered to the Participant (or,
where appropriate, the Participant’s legal representative). The Committee may,
in its sole discretion, amend a Restricted Stock Award pursuant to Section IV.C
hereof.
VIII. Options
          Options give a Participant the right to purchase a specified number of
shares of Company Stock from the Company for a specified time period at a fixed
price. Options may be either Incentive Stock Options or Non-Qualified Stock
Options. The grant of Options shall be subject to the following terms and
conditions:
     A. Option Grants: Options shall be evidenced by Option agreements. Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions as the Committee shall deem advisable.
     B. Option Price: The price per share at which Company Stock may be
purchased upon exercise of an Option shall be determined by the Committee, but
shall be not less than the Fair Market Value of a share of Company Stock on the
date of grant. In the case of any Incentive Stock Option granted to a Ten
Percent

- 9 -



--------------------------------------------------------------------------------



 



Stockholder, the option price per share shall not be less than 110% of the Fair
Market Value of a share of Company Stock on the date of grant.
     C. Term of Options: The Option agreements shall specify when an Option may
be exercisable and the terms and conditions applicable thereto. The term of an
Option shall in no event be greater than ten years (five years in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder and ten years in the
case of all other Incentive Stock Options).
     D. Incentive Stock Options: Each provision of the Plan and each Option
agreement relating to an Incentive Stock Option shall be construed so that each
Incentive Stock Option shall be an incentive stock option as defined in section
422 of the Code, and any provisions of the Option agreement thereof that cannot
be so construed shall be disregarded. In no event may a Participant be granted
an Incentive Stock Option which does not comply with such grant and vesting
limitations as may be prescribed by section 422(b) of the Code. Incentive Stock
Options may not be granted to Directors or employees of Affiliates.
     E. Restrictions on Transferability: No Incentive Stock Option shall be
transferable otherwise than by will or the laws of descent and distribution and,
during the lifetime of the Participant, shall be exercisable only by the
Participant. Upon the death of a Participant, the person to whom the rights have
passed by will or by the laws of descent and distribution may exercise an
Incentive Stock Option only in accordance with this Section VIII.
     F. Payment of Option Price: The option price of the shares of Company Stock
upon the exercise of an Option shall be paid: (i) in full in cash at the time of
the exercise or, (ii) with the consent of the Committee, in whole or in part in
Company Stock held by the Participant for at least six months valued at Fair
Market Value on the date of exercise. With the consent of the Committee, payment
upon the exercise of a Non-Qualified Option may be made in whole or in part by
Restricted Stock which has been held by the Participant for at least six months
(based on the fair market value of the Restricted Stock on the date the Option
is exercised, as determined by the Committee). In such case the Company Stock to
which the Option relates shall be subject to the same forfeiture restrictions
originally imposed on the Restricted Stock exchanged therefor.
     G. Termination by Death: If a Participant’s employment by or service as a
Director of the Company, a Subsidiary or Affiliate terminates by reason of
death, any Option granted to such Participant may thereafter be exercised (to
the extent such Option was exercisable at the time of death or on such
accelerated basis as the

- 10 -



--------------------------------------------------------------------------------



 



Committee may determine at or after grant) by, where appropriate, the
Participant’s transferee or by the Participant’s legal representative, for a
period of 12 months from the date of death or until the expiration of the stated
term of the Option, whichever period is shorter.
     H. Termination by Reason of Disability: If a Participant’s employment by or
service as a Director of the Company, a Subsidiary or Affiliate terminates by
reason of Disability, any unexercised Option granted to the Participant may
thereafter be exercised by the Participant (or, where appropriate, the
Participant’s transferee or legal representative), to the extent it was
exercisable at the time of termination, for a period of 24 months or such
shorter term as determined by the Committee (12 months in the case of an
Incentive Stock Option) from the date of such termination of employment or until
the expiration of the stated term of the Option, whichever period is shorter.
     I. Termination by Reason of Retirement: If a Participant’s employment by or
service as a Director of the Company, a Subsidiary or Affiliate terminates by
reason of Retirement, any unexercised Option granted to the Participant may
thereafter be exercised by the Participant (or, where appropriate, the
Participant’s transferee or legal representative), to the extent it was
exercisable at the time of termination, for a period of 5 years or such shorter
term as determined by the Committee (12 months in the case of an Incentive Stock
Option) from the date of such termination of employment or service as a Director
or until the expiration of the stated term of the Option, whichever period is
shorter. Notwithstanding the foregoing, if, and to the extent, required by
section 409A of the Code in the case of a Specified Employee, as defined in
section 409A(a)(2)(B) of the Code, any unexercised Option shall not be exercised
earlier than six months after the date of retirement.
     J. Termination Not for Cause: If a Participant’s employment by or service
as a Director of the Company, a Subsidiary or Affiliate is terminated by the
Company, the Subsidiary or Affiliate not for Cause, any unexercised Option
granted to the Participant may thereafter be exercised by the Participant (or,
where appropriate, the Participant’s transferee or legal representative), to the
extent it was exercisable at the time of termination, for a period of 60 days or
such shorter term as determined by the Committee from the date of such
termination of employment or service as a Director or until the expiration of
the stated term of the Option, whichever period is shorter. Notwithstanding the
foregoing, and to the extent required by section 409A of the Code in the case of
a Specified Employee, as defined in section 409A(a)(2)(B) of the Code, any
unexercised Option shall not be exercised earlier than six months after the date
of termination not for cause.

- 11 -



--------------------------------------------------------------------------------



 



     K. Termination for Cause or Other Reason: If a Participant’s employment by
or service as a Director of the Company, a Subsidiary or Affiliate is terminated
by the Company, the Subsidiary or Affiliate for Cause, or otherwise terminates
for any reason not specified in this Section VIII (including a voluntary
termination), all unexercised Options awarded to the Participant shall terminate
on the date of such termination.
IX. Adjustments upon Changes in Capitalization
          In the event of a reorganization, recapitalization, stock split,
spin-off, split-off, split-up, stock dividend, issuance of stock rights,
combination of shares, merger, consolidation or any other change in the
corporate structure of the Company affecting Company Stock, or any distribution
to stockholders other than a cash dividend, the Board shall make appropriate
adjustment in the number and kind of shares authorized by the Plan and any other
adjustments to outstanding Awards as it determines appropriate. No fractional
shares of Company Stock shall be issued pursuant to such an adjustment. The Fair
Market Value of any fractional shares resulting from adjustments pursuant to
this Section shall, where appropriate, be paid in cash to the Participant.
X. Effective Date, Termination and Amendment
          This Amendment and Restatement of the Plan shall become effective on
the date the Amendment and Restatement is approved by the Board, provided that
Options granted under the Plan to Directors shall expressly not be exercisable
until this Amendment and Restatement shall have been approved by the Company’s
stockholders in accordance with the rules of the NASDAQ Stock Market and
applicable law. The Plan shall remain in full force and effect until the earlier
of ten years from the effective date, or the date it is terminated by the Board.
The Board shall have the power to amend, suspend or terminate the Plan at any
time, provided that no such amendment shall be made without stockholder approval
which shall (i) increase (except as provided in Section IX) the total number of
shares available for issuance pursuant to the Plan; (ii) change the class of
Employees or Directors eligible to be Participants; (iii) modify the Individual
Limit (except as provided Section IX) or the categories of Performance Goals set
forth in Section IV.D; or (iv) change the provisions of this Section X.
Termination of the Plan pursuant to this Section X shall not affect Awards
outstanding under the Plan at the time of termination.
XI. Transferability

- 12 -



--------------------------------------------------------------------------------



 



          Except as provided below, Awards may not be pledged, assigned or
transferred for any reason during the Participant’s lifetime, and any attempt to
do so shall be void and the relevant Award shall be forfeited. The Committee may
grant Awards (except Incentive Stock Options) that are transferable by the
Participant during his lifetime, but such Awards shall be transferable only to
the extent specifically provided in the agreement entered into with the
Participant. The transferee of the Participant shall, in all cases, be subject
to the provisions of the agreement between the Company and the Participant.
XII. General Provisions
     A. Nothing contained in the Plan, or any Award granted pursuant to the
Plan, shall confer upon any Employee or Director any right to continued
employment by or service as a Director of the Company, a Subsidiary or
Affiliate, nor interfere in any way with the right of the Company, a Subsidiary
or Affiliate to terminate the employment or service as a Director of any
Participant at any time.
     B. For purposes of this Plan, transfer of employment or service as a
Director between the company and its Subsidiaries and Affiliates shall not be
deemed termination of employment or service as a Director.
     C. Participants shall be responsible to make appropriate provision for all
taxes required to be withheld in connection with any Award, the exercise thereof
and the transfer of shares of Company Stock pursuant to this Plan. Such
responsibility shall extend to all applicable Federal, state, local or foreign
withholding taxes. In the case of the payment of Awards in the form of Company
Stock, or the exercise of Options, the Company shall, at the election of the
Participant, have the right to retain the number of shares of Company Stock
whose Fair Market Value equals the amount legally required to be withheld in
satisfaction of the applicable withholding taxes. Agreements evidencing such
Awards shall contain appropriate provisions to effect withholding in this
manner.
     D. Without amending the Plan, Awards may be granted to Employees or
Directors who are foreign nationals or employed outside the United States or
both, on such terms and conditions different from those specified in the Plan as
may, in the judgment of the committee, be necessary or desirable to further the
purpose of the Plan.
     E. To the extent that Federal laws (such as the 1934 Act, the Code or the
Employee Retirement Income Security Act of 1974) do not otherwise control, the
Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of Delaware and construed accordingly.

- 13 -



--------------------------------------------------------------------------------



 



     F. The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, except as provided in Section IX, no Award may
be repriced, replaced, regranted through cancellation, or modified without
stockholder approval. The Committee may amend Awards without the consent of the
Participant, except in the case of amendments adverse to the Participant, in
which case the Participant’s consent is required to any such amendment.

- 14 -